UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6095



DWAIN FERRELL,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION;
CORRECTION CORPORATION OF AMERICA; MARY A.
GOSMIRE, c/o Ferrara Pan Candy Company; KEEFE
SUPPLY COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-01-771-H)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwain Ferrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwain Ferrell appeals the district court’s order dismissing as

frivolous his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Ferrell v. North Carolina Dep’t of Corr.,

No. CA-01-771-H (E.D.N.C. Dec. 26, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2